internal_revenue_service national_office technical_advice_memorandum number release date index number control number tam-114836-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no period involved no conference held issue is taxpayer eligible for a refund under sec_6427 of the internal_revenue_code with respect to the tax imposed on kerosene that taxpayer packages in one gallon containers and sells to retailers for resale to consumers for nontaxable uses conclusion taxpayer is not eligible for a refund under sec_6427 with respect to the tax imposed on kerosene that taxpayer packages in one gallon containers and sells to retailers for resale to consumers for nontaxable uses facts taxpayer is a chemical company that buys large quantities of taxed kerosene at a tax- included price the kerosene is delivered into storage tanks at taxpayer’s repackaging facility taxpayer then puts the kerosene into one gallon containers and sells it to hardware stores and other retailers at a tax-excluded price these stores then sell the kerosene to consumers for use in paint removal wood refinishing home heating and other non-highway uses tam-114836-99 applicable law sec_4081 as amended by the taxpayer_relief_act_of_1997 act imposes a tax certain removals entries and sales of kerosene sec_6427 provides that if kerosene on which tax has been imposed by sec_4081 is used by any person in a nontaxable_use then a refund is allowable to the ultimate_purchaser of such fuel in an amount equal to the amount of tax imposed on the fuel under sec_4081 nontaxable_use includes use for paint removal wood refinishing home heating and other uses that are not use as a fuel in a diesel-powered highway vehicle sec_48_6427-10t a provides that for purposes of sec_48_6427-8 diesel_fuel includes kerosene sec_48_6427-8 provides that a claim for a refund with respect to diesel_fuel under sec_6427 is allowable if among other conditions the claimant produced or bought the fuel and did not resell it in the united_states rationale although the kerosene in question was ultimately used in a nontaxable_use taxpayer cannot claim a refund with respect to the kerosene because taxpayer was not the ultimate_purchaser taxpayer did not consume the kerosene or use it to make a different product rather taxpayer sold the kerosene in the united_states for resale to consumers taxpayer’s purchase_price and selling_price are not factors in determining whether taxpayer is the ultimate_purchaser of kerosene taxpayer suggests that the congress added the tax on kerosene to reduce opportunities for fuel tax_evasion but that the congress did not intend to impose the tax on kerosene used for nonhighway purposes it is true that congress sought to exempt from tax kerosene that is used for nonhighway purposes in some cases however this exemption is realized through a credit or refund here a refund relating to the kerosene tax is available only to the ultimate_purchaser of the kerosene because taxpayer is not the ultimate_purchaser of the kerosene in question taxpayer is not eligible for a refund tam-114836-99 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
